NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2520-20

KATHLEEN FISHER and
ARNOLD WILLIAM FISHER,
JR., her husband,

          Plaintiffs-Appellants,

v.

KEAN UNIVERSITY,

     Defendant-Respondent.
___________________________

                   Argued March 7, 2022 – Decided March 29, 2022

                   Before Judges Messano, Accurso, and Rose.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Bergen County, Docket No. L-7326-18.

                   William L. Gold argued the cause for appellants
                   (Bendit Weinstock, PA, attorneys; William L. Gold, on
                   the briefs).

                   Austin W.B. Hilton, Deputy Attorney General, argued
                   the cause for respondent (Matthew J. Platkin, Acting
                   Attorney General, attorney; Sookie Bae-Park, Assistant
                   Attorney General, of counsel; Austin W.B. Hilton, on
                   the brief).
PER CURIAM

      Plaintiff Kathleen Fisher attended a high school soccer championship

game sponsored by the New Jersey State Interscholastic Athletic Association

(NJSIAA) at a stadium on the grounds of defendant Kean University (Kean).

After the game finished and as she was leaving the stadium, plaintiff tripped and

fell on a raised sidewalk, injuring her cervical spine. She ultimately underwent

cervical spinal fusion surgery.

      Plaintiff filed this complaint, alleging Kean negligently constructed or

maintained the premises, or negligently failed to give proper warning of the

dangerous condition of its property.1 After discovery, Kean moved for summary

judgment, arguing it was immune from liability under the Charitable Immunity

Act (CIA) N.J.S.A. 2A:53A-7 to -11, and, alternatively, that plaintiff's injuries

failed to meet the threshold requirements of the New Jersey Tort Claims Act

(TCA), N.J.S.A. 59:1-1 to -12. See, e.g., Gilhooley v. Cnty. of Union, 164 N.J.

533, 540–41 (2000) ("[I]n order to vault the pain and suffering threshold under

the Tort Claims Act," N.J.S.A. 59:9-2(d), "a plaintiff must satisfy a two-pronged



1
  Plaintiff's husband Arnold William Fisher, Jr., also asserted a per quod claim.
Because his cause of action is wholly derivative of his wife's, we use the singular
"plaintiff" throughout this opinion.
                                                                             A-2520-20
                                        2
standard by proving (1) an objective permanent injury, and (2) a permanent loss

of a bodily function that is substantial."). In support of its CIA immunity

argument, Kean relied on the Court's opinion in Green v. Monmouth University,

237 N.J. 516 (2019).

      Relying primarily on the Court's earlier opinion in Kuchera v. Jersey

Shore Family Health Center, 221 N.J. 239 (2015), plaintiff argued there were

disputed material facts as to whether Kean was furthering its educational

purposes by hosting a high school athletic championship at its stadium. Because

Kean was only entitled to CIA immunity if it was furthering its educational

purposes, plaintiff argued summary judgment was inappropriate.        She also

contended her injuries met the requirements of N.J.S.A. 59:9-2(d).

      In a comprehensive written opinion, Judge Mary F. Thurber correctly

noted the three-prong test used to determine immunity under the CIA. As the

Court stated in Green,

            an entity qualifies for charitable immunity when it (1)
            was formed for nonprofit purposes; (2) is organized
            exclusively for religious, charitable or educational
            purposes; and (3) was promoting such objectives and
            purposes at the time of the injury to plaintiff who was
            then a beneficiary of the charitable works.

            [237 N.J. at 530–31 (quoting Ryan v. Holy Trinity
            Evangelical Lutheran Church, 175 N.J. 333, 342
            (2003)).]

                                                                         A-2520-20
                                      3
The judge noted plaintiff did not dispute Kean satisfied the first two-prongs of

the test.

        Turning her attention to the third prong, Judge Thurber focused on the

first portion of the test, i.e., whether Kean was promoting its educational

purposes by permitting the NJSIAA to conduct its championship game at the

university's stadium. The judge wrote:

              [T]he lesson from Green is that the court should focus
              on the stated purposes of the charitable defendant and
              give due recognition to the broad discretion and latitude
              the law grants charitable institutions for the methods of
              achieving their charitable objectives. Kean's mission
              statement expressly includes collaborating with
              educational and community organizations, which is
              exactly what it did in bringing together the high school
              soccer teams from multiple high schools to compete in
              the event.

The judge concluded plaintiff did "not offer[] facts from which a reasonable

factfinder could conclude that Kean fail[ed] to meet the first inquiry of the third

prong of the CIA test." She entered the April 1, 2020 order dismissing the

complaint, and this appeal followed. 2

        Before us, plaintiff reiterates the arguments previously made in the Law

Division, contending any determination of whether Kean was furthering its



2
    The judge denied Kean's motion under the TCA; it has not filed a cross-appeal.
                                                                             A-2520-20
                                         4
educational objectives by sponsoring a high school soccer tournament "required

a fact-sensitive inquiry appropriate for resolution by the trier of fact," and Judge

Thurber reached a "subjective conclusion" on that issue that was "unsupported

by the record." We disagree and affirm.

      We review the grant of summary judgment de novo, applying the same

standard used by the trial court, which

            mandates that summary judgment be granted "if the
            pleadings, depositions, answers to interrogatories and
            admissions on file, together with the affidavits, if any,
            show that there is no genuine issue as to any material
            fact challenged and that the moving party is entitled to
            a judgment or order as a matter of law."

            [Templo Fuente De Vida Corp. v. Nat'l Union Fire Ins.
            Co. of Pittsburgh, 224 N.J. 189, 199 (2016) (quoting R.
            4:46-2(c)).]

A dispute of material fact is "genuine only if, considering the burden of

persuasion at trial, the evidence submitted by the parties on the motion, together

with all legitimate inferences therefrom favoring the non-moving party, would

require submission of the issue to the trier of fact." Grande v. Saint Clare's

Health Sys., 230 N.J. 1, 24 (2017) (quoting Bhagat v. Bhagat, 217 N.J. 22, 38

(2014)). "'If there is no genuine issue of material fact,' then we must 'decide

whether the trial court correctly interpreted the law.'" Richter v. Oakland Bd.

of Educ., 459 N.J. Super. 400, 412 (App. Div. 2019) (quoting DepoLink Ct.

                                                                              A-2520-20
                                          5
Reporting & Litig. Support Servs. v. Rochman, 430 N.J. Super. 325, 333 (App.

Div. 2013)).

      "[A] trial court's determination of the applicability of charitable immunity

is reviewed de novo because an organization's right to immunity raises questions

of law." Green, 237 N.J. at 529 (citing Est. of Komninos v. Bancroft

Neurohealth, Inc., 417 N.J. Super. 309, 318 (App. Div. 2010)); see also

Palisades At Fort Lee Condo. Ass'n v. 100 Old Palisade, LLC, 230 N.J. 427, 442

(2017) (holding review of legal questions is de novo, owing no deference to the

motion judge's analysis or interpretation of a statute (citing Zabilowicz v.

Kelsey, 200 N.J. 507, 512 (2009))).

      The motion record included a certification from Kean 's Acting Director

of Athletics, Matthew Caruso. Caruso asserted that at the time of plaintiff's

accident. Kean was: 1) a "non[-]profit organization"; 2) "organized exclusively

for charitable and educational purposes"; and 3) "promoting its charitable and

educational objectives by hosting the NJSIAA Girls Soccer Championships."

Although a copy of Kean's mission statement is not in the appellate record, it

was referenced by Judge Thurber in her written decision, and it is apparently

undisputed that the mission statement provides:

            The University dedicates itself to the intellectual,
            cultural, and personal growth of all its members —

                                                                            A-2520-20
                                        6
            students, faculty, and professional staff. In particular,
            the University prepares students to think critically,
            creatively and globally; to adapt to changing social,
            economic, and technological environments; and to
            serve as active and contributing members of their
            communities.

                   ....

                  Kean is an interactive university, and . . . serves
            as a major resource for regional advancement. Kean
            collaborates with business, labor, government and the
            arts, as well as educational and community
            organizations and provides the region with cultural
            events and opportunities for continuous learning.

      Plaintiff contends that whether a nonprofit entity's activities are consistent

with its stated charitable or educational purposes frequently necessitates a "fact-

sensitive inquiry." Kuchera, 221 N.J. at 252.        We agree with that general

proposition. However, the issue in Kuchera was whether a nonprofit family

health care facility located at a regional hospital was subject to the absolute

immunity provided by N.J.S.A. 2A:53A-7, or only entitled to the limited

immunity protections of N.J.S.A. 2A:53A-8 applicable to organizations

"organized exclusively for hospital purposes." Id. at 241–42 (quoting N.J.S.A.

2A:53A-8). The Court concluded:

                  Whether a nonprofit organization is entitled to
            charitable immunity or subject to the limitation on
            damages afforded to those institutions organized
            exclusively for hospital purposes turns on the purpose

                                                                              A-2520-20
                                         7
            of the institution, not the use to which the facility is put
            on any given day. Here, the site of plaintiff's fall was
            part of a nonprofit health care corporation organized
            exclusively for hospital purposes.             Defendants
            therefore are not entitled to absolute immunity for a
            lack of due care in the maintenance of their facility.
            Rather, they are entitled to the limitation of damages
            afforded to those nonprofit institutions organized
            exclusively for hospital purposes.

            [Id. at 242.]

Kuchera has little application to the issue presented here, i.e., whether hosting a

high school soccer tournament was, as a matter of law, consistent with Kean's

educational purposes.

      We begin by noting "our cases have afforded to nonprofit institutions,

whether educational, religious or charitable, substantial latitude in determining

the appropriate avenues for achieving their objectives." Bloom v. Seton Hall

Univ., 307 N.J. Super. 487, 491 (App. Div. 1998). "[T]he term 'educational' has

been broadly interpreted and not limited to purely scholastic activities." Orzech

v. Fairleigh Dickinson Univ., 411 N.J. Super. 198, 205 (App. Div. 2009)

(quoting Bloom, 307 N.J. Super at 492); see also Roberts v. Timber Birch-

Broadmoore Athletic Ass'n, 371 N.J. Super. 189, 194 (App. Div. 2004) ("[A]

nonprofit corporation may be organized for 'exclusively educational purposes'

even though it provides an educational experience which is 'recreational' in


                                                                             A-2520-20
                                         8
nature." (alteration in original) (quoting Morales v. N.J. Acad. of Aquatic Scis.,

302 N.J. Super. 50, 54 (1997))); Bloom, 307 N.J. Super. at 491–92 (holding

university's operation of a for-profit pub on campus was consistent with its

educational objectives).

      Judge Thurber relied on the Court's opinion in Green. There, the plaintiff,

who was not a student, was injured while attending a public concert held in the

university's facility, and, in part, the Court considered "whether, in hosting the

concert, the [u]niversity was engaged in performing the educational objectives

it was organized to promote." 237 N.J. at 520. The university's certificate of

incorporation specifically said one of its purposes was to promote "general

cultural education," and "[t]o provide for the holding of meetings and events

open to the public, including . . . concerts, . . . calculated, directly or indirectly,

to advance the cause of education and wholesome recreation." Id. at 521. Like

plaintiff here, the plaintiff in Green argued "there were disputed issues of

material fact that should have been submitted to the jury, particularly whether

the [u]niversity was motivated by an educational or financial purpose and

whether the concert was educational." Id. at 527 (emphasis added).

      The Court recognized "[a]lthough some nonprofits 'provide a wide range

of services beyond their core purpose,' such activities do not eviscerate their


                                                                                A-2520-20
                                          9
entitlement to immunity 'as long as the services or activities further the

charitable objectives [the entities were] organized to advance.'" Id. at 531–32

(second alteration in original) (quoting Kuchera, 221 N.J. at 252–53). After

surveying the case law, including our decisions in Orzech and Bloom, the Court

observed, "Courts have found institutions offering an array of services to be

educational in nature and have found a broad variety of activities offered by

educational institutions to advance their educational objectives." Id. at 536.

      The Court said, "While the purpose set forth in an organization's

certificate of incorporation is not conclusive, the organization's stated purpose

is a useful factor for courts to consider." Id. at 538 (citing DeVries v. Habitat

for Human., 290 N.J. Super. 479, 485 (App. Div. 1996)). Holding a concert at

the university was "undisputedly an activity encompassed by the [u]niversity's

certificate of incorporation as an event that furthered the [u]niversity's

educational purpose." Ibid. The Court affirmed our judgment that the CIA

applied. Id. at 540.

      In this case, Kean's mission statement specified its intention to prepare its

students to "serve as active and contributing members of their communities," by

attending "an interactive university" that "collaborate[d] with business, labor,

government and the arts, as well as educational and community organizations."


                                                                             A-2520-20
                                       10
(emphasis added). We agree with Judge Thurber that no reasonable factfinder

could conclude Kean was not promoting its stated educational objectives by

hosting a high school soccer championship game sponsored by the NJSIAA at

its stadium.

      Affirmed.




                                                                     A-2520-20
                                   11